19 Ill. App.2d 483 (1958)
154 N.E.2d 105
Bernice Kaptain, Plaintiff-Appellant,
v.
Ollie Overgaard, and Leyden Motor Coach Company, Defendants-Appellees.
Gen. No. 11,185.
Illinois Appellate Court  Second District, First Division.
November 26, 1958.
Released for publication December 12, 1958.
Fred Lambruschi, and Caliendo & Connor (Fred Lambruschi, Herbert P. Veldenz, and Vera E. Cuthbert, of counsel) for plaintiff-appellant.
Gates W. Clancy (Robert C. Jenkins, and Paul A. McLennon, of counsel) for Leyden Motor Coach Company, defendant-appellee.
Beverly & Pause, and William S. Dunning (William S. Dunning, of counsel) for Ollie Overgaard, defendant-appellee.
(Abstract of Decision.)
Opinion by JUSTICE McNEAL.
Affirmed.
Not to be published in full.